ARNOLD, Circuit Judge,
concurring in part and dissenting in part.
I agree that the District Court acted within its discretion in dismissing this action under Fed.R.Civ.P. 41(b) for failure to prosecute. DuBose inexcusably violated court orders, and the sanction of dismissal with prejudice was appropriate.
*172I do not agree, however, that the District Court’s order should bar appellate review of those claims that had previously been finally decided against DuBose. At the time he failed to appear for trial, on October 19, 1987, DuBose could reasonably have believed that all he had to lose, so to speak, was the Title VII claims on which summary judgment had been denied. The punishment should fit the crime, and Du-Bose’s default should result only in his losing those claims that were still alive at the time the default occurred.
It may be true, as the Court says, ante at 4, that suffering a dismissal without prejudice because of failure to prosecute should not become an avenue for reaching issues that are not subject to interlocutory appeal as of right. Here, however, the dismissal was with prejudice, and I see no suggestion in this record that DuBose deliberately manipulated the system so as to obtain an early review of decisions that would otherwise not have been appealable. To this extent, I respectfully dissent.